Case: 1:18-cv-08449 Document #: 13-2 Filed: 03/08/19 Page 1 of 3 PageID #:34




             Exhibit B
      Case: 1:18-cv-08449 Document #: 13-2 Filed: 03/08/19 Page 2 of 3 PageID #:35



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 TYKEIA T. WRIGHT

          Plaintiff,
                                                                  Case No. I: l 8-cv-08449
 V.
                                                               Hon. Judge John T. Tharp, Jr.
 PREMIER RECOVERY GROUP, INC.,

          Defendants.


     AFFIDAVIT IN SUPPORT OF PLAINTIFF'S MOTION FOR DEFAULT
 JUDGMENT AGAINST PREMIER RECOVERY GROUP, INC. ON A SUM CERTAIN

I, Nathan C. Volheim, being duly sworn, state as follows:

      1. I am the attorney for Plaintiff in the above-entitled action and as such, I am familiar with

         the billing, records, events, and pleadings in this matter.

      2. The Summons and Complaint were served upon Defendant on January 10, 2019.

      3. A responsive pleading to the Complaint was due on January 31, 2019. No response was

         tendered within the time allowed by law nor has the Defendant sought additional time

         within which to respond.

      4. As required by the Service Members Civil Relief Act of 2003, I have confirmed that the

         Defendant is not currently in active military service.

      5. To my best information and belief, Defendant is not an infant or an incompetent person.

         Plaintiffs primary claims are for statutory damages under the Fair Debt Collection

         Practices Act of $1,000.00 as provided under 15 U.S.C. §1692k (a)(2)(A).




                                                    1
Case: 1:18-cv-08449 Document #: 13-2 Filed: 03/08/19 Page 3 of 3 PageID #:36
